          Case 1:15-mj-00627-ML Document 10 Filed 05/15/19 Page 1 of 1
                                                                                    FILED
                                                                                      MAY    1 5   2fl19

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                                             CLERK,   U.S.   DOURT
                                                                            WESTERN Df ST C F TEXAS
                                                                            BY_____________________
                                    AUSTIN DIVISION
                                                                                              DEPUTY CLRk

                                                                        USAO# 2015R19708 / AUSA
In the Matter of the Search of:                 §
                                                                                                   Devlin


                                                §
The premises located at                         §
414A W. Dittmar Road,                                  NO. A-15-M-627
                                                §
Austin, Texas 78745,                            §
and all buildings, structures, vehicles, and    §
appurtenances on the curtilage thereof          §



                                            i) 91)31
       Before the Court is the Government's Motion to Unseal Search Warrant Documents

Pursuant to Court's Standing Order Regarding Sealing of Warrants in the above-styled case,

seeking an order to file a redacted version of the Application and Affidavit for Search Warrant,

the Search Warrant, and the Warrant Return (the "Warrant Documents"), in the public record.

After considering the same, the Court is of the opinion that it should be granted. Accordingly,

       IT IS ORDERED that the Clerk of the Court UNSEAL the Warrant Documents by filing

the redacted version of the Warrant Documents included in the United States' Motion for the

public record.

       IT IS FURTHER ORDERED that the unredacted Warrant Documents remain under seal

until further order of the Court.

       SIGNEDthis                   dayof                    ,2019.
